NO. 07-12-00303-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL C

                                   AUGUST 16, 2012


                               IN THE MATTER OF L.R.


           FROM THE COUNTY COURT AT LAW OF BASTROP COUNTY;

                NO. J-2604; HONORABLE BENTON ESKEW, JUDGE


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                               ON MOTION TO DISMISS

      Appellant, L.R., a juvenile, has informed this Court by motion that he no longer

desires to pursue this appeal. No decision of this Court having been delivered to date,

we grant the motion.    Accordingly, the appeal is dismissed.     See TEX. R. APP. P.

42.1(a)(1). Appellant timely filed an affidavit of indigency, so costs are not assessed

against appellant. No motion for rehearing will be entertained.




                                                      Mackey K. Hancock
                                                           Justice